Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 05/11/2022 in response to an interview with Jonathan Miller.
The application has been amended as follows: 


In the Claims

Claim 1, line 16, “and” has been deleted;
Claim 1, lines 20-21,  “, wherein the elastic body is positioned between the guide member and the rotating member,” has been replaced by  --; and 
a guide member configured to support the clutch portion to the support member, wherein the elastic body is positioned between the guide member and the rotating member,--  ;
Claim 3, line 2,  --of the guide member--  has been inserted after “surface”;
Claim 3, line 4, “support member” has been replaced by  --guide member--  ;
Claim 3, lines 4-5, “clutch portion in accordance with” has been replaced by  --support member in response to--  ;
Claim 4, line 2,  --the guide member is--  has been inserted after “wherein”;
Claim 4, line 2,  --guide--  has been inserted after “ring-shaped”;
Claim 4, lines 2-3, “is configured to support the clutch portion to the support member such that the ring-shaped guide member is” has been deleted; and
Claim 5, lines 2-3, “a guide member is configured to support the clutch portion to the support member such that” has been deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches or suggests the rotating cam switching the lifter device to a friction-suppression state when the operation handle is in a neutral position and when the operation handle is turned in a direction of raising the seat, while the rotating cam switches the lifter device to a friction-on state when the operation handle is turned in a direction of lowering the seat, together with all the details now recited in independent claim 1.
Mikasa (US 2018/0345826) discloses a lifter device that functions similarly to the present invention.  However, Mikasa does not provide a friction-suppression state when the handle is in a neutral position.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636

/DAVID E ALLRED/Primary Examiner, Art Unit 3636